DETAILED ACTION
Response to Amendment
	This Office action is in response to the amendment filed on 9/29/2021, wherein claims 1-8, 10 and 14 are cancelled and claims 9, 11-13 and 15-20 are pending.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 2017-0111802 A to Hong et al.
	Hong et al., cited in the last Office action, discloses an OLED comprising a HTL comprising a compound identical to the claimed compound, such as the following:

    PNG
    media_image1.png
    192
    155
    media_image1.png
    Greyscale
,
which is identical to compound E003. Regarding claims 11 and 12, since the prior art compound is identical to compound E003, which has the required refractive index and extinction coefficient (see the examples in the instant application), it must therefore has the characteristics set forth in claims 11 and 12.

Claims 9 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0308162 A1 to Yoo et al.
Yoo et al. discloses the following organic light-emitting display apparatus:

    PNG
    media_image2.png
    542
    849
    media_image2.png
    Greyscale

wherein an OLED (120), which has a configuration of anode/HIL/HTL/EML/ETL/EIL/ cathode [0109], is coupled to a TFT and wherein the OLED has capping layers 131 and 132 disposed on the outer surface of the cathode 112. The capping layer 132 comprises a material [0076] typified by the following compound (p. 8)

    PNG
    media_image3.png
    380
    343
    media_image3.png
    Greyscale
,
which is identical to compound E003. The material has a high refractive index, 1.7-2.7 [0079]. Regarding claims 11 and 12, since the prior art compound is identical to compound E003, which has the required refractive index and extinction coefficient (see the examples in the instant application), it must therefore has the characteristics set .
Claim Rejections - 35 USC § 103
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0308162 A1 to Yoo et al
The display panel of claim 13 is disclosed by Yoo et al. as explained above. While Yoo et al. is silent as to a transmittance of the capped cathode layer for visible light, the fact that the device is top-emitting, i.e., light output via cathode, would have prompted a person having ordinary skill in the art (PHOSITA), at the time the instant invention was filed, to expect said capped cathode, or to optimize it, to be transparent to the visible light that is produced by the device. 

  Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over KR 2017-0111802-A to Hong et al. as applied to claim 1 above, and further in view of US 8,698,395 B2 to Im et al. for the reasons set forth in the Office action dated 6/29/2021.
Response to Arguments
Applicant's arguments filed 9/29/2021 have been fully considered. Those directed to Lee et al. are moot as the claim amendment necessitates the withdrawal of the reference. However, the arguments against Hong et al. are not persuasive as shown above.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/VU A NGUYEN/Primary Examiner, Art Unit 1762